Case 1:19-cv-00109-SM Document 48-40 Filed 05/18/20 Page 1 of 53




       Exhibit 40
   Case 1:19-cv-00109-SM Document 48-40 Filed 05/18/20 Page 2 of 53

KATHARINE STRONG                                          October 28, 2019
JOHN DOE vs TRUSTEES OF DARTMOUTH COLLEGE                                1




· · · · · UNITED STATES DISTRICT COURT

· · · · · DISTRICT OF NEW HAMPSHIRE




*· *· *· *· *· *· *· *· *· *· *· *               *

JOHN DOE· · · · · · · · · · · · · · *

· · · · · v.· · · · · · · · · · · · *

TRUSTEES OF DARTMOUTH COLLEGE· · · ·*

*· *· *· *· *· *· *· *· *· *· *· *               *



· · · · · · · · · ONLINE VIDEOCONFERENCE

· · · · · · · ·DEPOSITION OF KATHARINE STRONG

Deposition taken at the Hanover Inn, 2 East Wheelock

Street, Hanover, NH, on Monday, October 28, 2019,

commencing at 10:58 a.m.



Court Reporter:

Jennifer A. Vaillancourt, LCR

LCR No. 42 (RSA 310-A:161-181)




                                                      800.211.DEPO (3376)
                                                      EsquireSolutions.com
         Case 1:19-cv-00109-SM Document 48-40 Filed 05/18/20 Page 3 of 53

      KATHARINE STRONG                                          October 28, 2019
      JOHN DOE vs TRUSTEES OF DARTMOUTH COLLEGE                                2

·1· ·APPEARANCES:

·2·   ·For the Plaintiff:· · ·PRO SE
· ·   · · · · · · · · · · · · (Present via online
·3·   · · · · · · · · · · · · videoconference for his
· ·   · · · · · · · · · · · · questioning of Ms. Strong only.)
·4
· ·   ·For the Defendant:· · ·DINSE, KNAPP & MCANDREW, PC
·5·   · · · · · · · · · · · · By:· Shapleigh Smith, Esq.
· ·   · · · · · · · · · · · · 209 Battery Street
·6·   · · · · · · · · · · · · P.O. Box 209
· ·   · · · · · · · · · · · · Burlington, VT 05401
·7·   · · · · · · · · · · · · (802) 864-5751
· ·   · · · · · · · · · · · · smith@dinse.com
·8·   · · · · · · · · · · · · · · · · · -and-
· ·   · · · · · · · · · · · · WADLEIGH, STARR & PETERS, PLLC
·9·   · · · · · · · · · · · · By:· Christopher P. McGown, Esq.
· ·   · · · · · · · · · · · · 95 Market Street
10·   · · · · · · · · · · · · Manchester, NH 03101
· ·   · · · · · · · · · · · · (603) 669-4140
11·   · · · · · · · · · · · · cmcgown@wadleighlaw.com
· ·   · · · · · · · · · · · · (Local Counsel.)
12·   · · · · · · · · · · · · (Present via online
· ·   · · · · · · · · · · · · videoconference.)
13

14· ·Also Present:· Dana Scaduto, Associate General Counsel,
· · · · · · · · · · Dartmouth College
15

16

17

18

19

20

21

22

23


                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
        Case 1:19-cv-00109-SM Document 48-40 Filed 05/18/20 Page 4 of 53

     KATHARINE STRONG                                          October 28, 2019
     JOHN DOE vs TRUSTEES OF DARTMOUTH COLLEGE                                4

·1· · · · · · · · · · · · I· N· D· E              X

·2

·3· ·WITNESS:· · · ·Katharine Strong

·4

·5· ·EXAMINATION:· · · · · · · · · · · · · · · · · · ·Page

·6· ·By Mr. Smith· · · · · · · · · · · · · · · · · · · · 5

·7· ·By Mr. Anderson· · · · · · · · · · · · · · · · · · 62

·8

·9· ·EXHIBITS FOR IDENTIFICATION:

10· ·None.

11

12

13
· · ·(Original signature page sent to Mr. Smith.)
14

15

16

17

18

19

20

21

22

23


                                                           800.211.DEPO (3376)
                                                           EsquireSolutions.com
                                                                              YVer1f
      Case 1:19-cv-00109-SM Document 48-40 Filed 05/18/20 Page 5 of 53

   KATHARINE STRONG                                          October 28, 2019
   JOHN DOE vs TRUSTEES OF DARTMOUTH COLLEGE                                5

·1· · · · · · · · · · · KATHARINE STRONG
·2· · · · · · · · ·having been duly sworn by
·3· · · · · · · · ·Ms. Vaillancourt, was deposed and
·4· · · · · · · · ·testified as follows:
·5· · · · · · · · · · · · ·EXAMINATION
·6· ·BY MR. SMITH:
·7· · · · Q.· ·Ms. Strong, could you state your full name
·8· ·for the record.
·9· · · · A.· ·My name is the Katharine Strong.
10· · · · Q.· ·Could you tell me your current position.
11· · · · A.· ·I'm director of Community Standards and
12· ·Accountability at Dartmouth.
13· · · · Q.· ·And how long have you been in that position?
14· · · · A.· ·I've been in that position three-and-a-half
15· ·years.
16· · · · Q.· ·Okay.· Could you describe the roles and the
17· ·responsibilities of that position.
18· · · · A.· ·My job is to manage the Office of Community
19· ·Standards and Accountability.· I have a staff of three.
20· ·We manage all response to -- of the College to
21· ·undergraduate student misconduct.
22· · · · Q.· ·Okay.· So does that mean that you oversee the
23· ·disciplinary process for students?


                                                         800.211.DEPO (3376)
                                                         EsquireSolutions.com
                                                                            YVer1f
      Case 1:19-cv-00109-SM Document 48-40 Filed 05/18/20 Page 6 of 53

   KATHARINE STRONG                                          October 28, 2019
   JOHN DOE vs TRUSTEES OF DARTMOUTH COLLEGE                                6

·1· · · · A.· ·My office does, yes.
·2· · · · Q.· ·And could you generally take us through that
·3· ·disciplinary process.
·4· · · · A.· ·Yes.· So we review reports from across campus
·5· ·on a daily basis.· We look at those reports to see
·6· ·first if they concern the behavior of undergraduate
·7· ·students.· If not, we set them aside.· We then look at
·8· ·those reports that concern the behavior of
·9· ·undergraduate students and determine whether or not
10· ·there has been a possible or an alleged violation of
11· ·the standards of conduct.· If the answer's "no," we set
12· ·them aside; if the answer is "yes," we use a two-part
13· ·test.· One, is there -- in the past, has a similar
14· ·violation resulted in a student's removal from the
15· ·college?· If the answer is "yes," we begin the serious
16· ·misconduct process, which will go before the
17· ·Committee on Standards.· If the answer to that question
18· ·is "no," we prepare to have an administrative hearing
19· ·which will not interrupt a student's time at Dartmouth.
20· · · · Q.· ·Who are the people that review the reports
21· ·that you just identified?
22· · · · A.· ·By and large, it's the four of us in the
23· ·office.


                                                         800.211.DEPO (3376)
                                                         EsquireSolutions.com
                                                                            YVer1f
      Case 1:19-cv-00109-SM Document 48-40 Filed 05/18/20 Page 7 of 53

   KATHARINE STRONG                                          October 28, 2019
   JOHN DOE vs TRUSTEES OF DARTMOUTH COLLEGE                                7

·1· · · · Q.· ·Okay.· And who are those people?
·2· · · · A.· ·So Adam Knowlton Young is the assistant
·3· ·director for the office, Hayley Racine is our case
·4· ·coordinator, and Adelle Marie Cloutier is our office
·5· ·manager.
·6· · · · Q.· ·Are where do the reports that you're
·7· ·reviewing come from?
·8· · · · A.· ·They come from a variety of sources.
·9· ·Security, UGA reports, reports sent to the college by
10· ·other investigative bodies, other college security
11· ·groups, sometimes other police departments.· Faculty.
12· ·Students can submit reports online.· That's mainly it.
13· · · · Q.· ·So do you review these reports on a daily
14· ·basis?
15· · · · A.· ·Daily.
16· · · · Q.· ·And you do a screen at that time as to
17· ·whether the report will be entered into a disciplinary
18· ·process?
19· · · · A.· ·Yes.
20· · · · Q.· ·Okay.· If there is a decision or an initial
21· ·decision to move forward with the judicial process,
22· ·what do you do to initiate that process?
23· · · · A.· ·So in either case, serious misconduct or


                                                         800.211.DEPO (3376)
                                                         EsquireSolutions.com
                                                                            YVer1f
      Case 1:19-cv-00109-SM Document 48-40 Filed 05/18/20 Page 8 of 53

   KATHARINE STRONG                                          October 28, 2019
   JOHN DOE vs TRUSTEES OF DARTMOUTH COLLEGE                                8

·1· ·administrative-level response, we begin by sending the
·2· ·student a letter notifying them that we have received
·3· ·the report and what the next steps will be with the
·4· ·office.
·5· · · · Q.· ·Is it typical that that will be the student's
·6· ·first report that they may have to have an interaction
·7· ·with the judicial process?
·8· · · · A.· ·Yes.
·9· · · · Q.· ·How is that communicated to the student?
10· · · · A.· ·Usually, via our Maxient software.· Which
11· ·sends the student an e-mail.· The letters are form
12· ·letters we've written before that we fill in the
13· ·relevant information, review the letter, make sure
14· ·there's no typos or inconsistencies, and then send via
15· ·Maxient.
16· · · · Q.· ·Let's focus on -- did you describe it as
17· ·serious misconduct?
18· · · · A.· ·Um-hum.
19· · · · Q.· ·Let's focus on that area.
20· · · · · · ·Take me through the process once an e-mail is
21· ·sent to the student through Maxient.
22· · · · A.· ·So the -- our current process?
23· · · · Q.· ·Yes.


                                                         800.211.DEPO (3376)
                                                         EsquireSolutions.com
                                                                            YVer1f
      Case 1:19-cv-00109-SM Document 48-40 Filed 05/18/20 Page 9 of 53

   KATHARINE STRONG                                          October 28, 2019
   JOHN DOE vs TRUSTEES OF DARTMOUTH COLLEGE                                9

·1· · · · A.· ·The student receives an e-mail letting them
·2· ·know that we have received a report and would like to
·3· ·talk with them about next steps.· They're invited to
·4· ·either call the Office, make an appointment;
·5· ·occasionally, we have them check their student schedule
·6· ·and make an appointment that seems convenient to their
·7· ·schedule.· They're also welcome to ask for all of the
·8· ·material we're reviewing ahead of that conversation.
·9· · · · · · ·Many students do ask for that, and so what
10· ·they will receive is what we call the allegation
11· ·letter, which outlines, you know, what we have
12· ·received, what our next steps are, what is included in
13· ·the rest of the e-mail.· The next thing they receive is
14· ·a statement of understanding in which we outline the
15· ·student's rights in the process as well as write out
16· ·the actual alleged violations of the standards of
17· ·conduct --
18· · · · Q.· ·Slow down.
19· · · · A.· ·-- and give the students an opportunity to
20· ·respond.
21· · · · · · ·After that, we would include any reports that
22· ·we have received or relevant information that we have
23· ·reviewed that have brought us to believe there is a


                                                         800.211.DEPO (3376)
                                                         EsquireSolutions.com
                                                                            YVer1f
      Case 1:19-cv-00109-SM Document 48-40 Filed 05/18/20 Page 10 of 53

   KATHARINE STRONG                                           October 28, 2019
   JOHN DOE vs TRUSTEES OF DARTMOUTH COLLEGE                                10

·1· ·potential violation of the standards.
·2· · · · · · ·And then for serious misconduct, we do -- I
·3· ·send a letter home to parents.· It does not outline the
·4· ·behavior.· It does say:· This is what we have.· This is
·5· ·what we're responding to.· It could possibly impact
·6· ·your student's time at Dartmouth.· We'd encourage you
·7· ·to be in contact with them.
·8· · · · Q.· ·So as an initial matter, a student will
·9· ·typically receive an investigation letter; is that
10· ·right?
11· · · · A.· ·Um-hum.· The students can request to receive
12· ·that whole packet at once, prior to meeting with us.
13· · · · Q.· ·Prior to meeting with you?
14· · · · A.· ·Um-hum.
15· · · · Q.· ·And that's how it works now?
16· · · · A.· ·Um-hum.
17· · · · Q.· ·Is that right?
18· · · · A.· ·(Witness nods head.)
19· · · · Q.· ·Is that similar to the way that the process
20· ·worked in March of 2017?
21· · · · A.· ·Yes.
22· · · · Q.· ·Okay.
23· · · · A.· ·With some changes to letters over time.


                                                          800.211.DEPO (3376)
                                                          EsquireSolutions.com
                                                                             YVer1f
      Case 1:19-cv-00109-SM Document 48-40 Filed 05/18/20 Page 11 of 53

   KATHARINE STRONG                                           October 28, 2019
   JOHN DOE vs TRUSTEES OF DARTMOUTH COLLEGE                                11

·1· · · · Q.· ·Okay.· And is -- what is the purpose of the
·2· ·investigation letter?
·3· · · · A.· ·To give official notification to the student
·4· ·about what the College is responding to.
·5· · · · Q.· ·Okay.· And what is the purpose of the
·6· ·statement of understanding?
·7· · · · A.· ·To, again, give official notification but to
·8· ·then receive the student's response within five
·9· ·business days or seven calendar days.
10· · · · Q.· ·When you send this statement of understanding
11· ·to the student, do you notify the students that there
12· ·is a set amount of time within which to respond?
13· · · · A.· ·Yes.
14· · · · Q.· ·And is the student also notified that they
15· ·will have access to an adviser?
16· · · · A.· ·Yes.
17· · · · Q.· ·And who makes a determination as to who the
18· ·adviser will be?
19· · · · A.· ·The student.
20· · · · Q.· ·Does the Judicial Affairs Office offer
21· ·candidates to be the adviser?
22· · · · A.· ·Not specific people.· We encourage students
23· ·to consider their undergraduate dean, as someone who


                                                          800.211.DEPO (3376)
                                                          EsquireSolutions.com
                                                                             YVer1f
      Case 1:19-cv-00109-SM Document 48-40 Filed 05/18/20 Page 12 of 53

   KATHARINE STRONG                                           October 28, 2019
   JOHN DOE vs TRUSTEES OF DARTMOUTH COLLEGE                                12

·1· ·frequently goes through the process.· That's the office
·2· ·we most often work with.· But a student can choose any
·3· ·Dartmouth staff, faculty, or student to be their
·4· ·adviser, and we will work with anyone they choose.
·5· · · · Q.· ·When is the student given an opportunity to
·6· ·review materials that may have given rise to the
·7· ·allegation letter?
·8· · · · A.· ·Upon receipt of the allegation packet.
·9· · · · Q.· ·Okay.· What happens after the statement of
10· ·understanding is returned to the Judicial Affairs
11· ·Office by the student?
12· · · · A.· ·So we look over the statement of
13· ·understanding to see how the student has responded,
14· ·determine what our next steps will be regarding what
15· ·type of hearing.· We then look at our calendar and see
16· ·if we can find time to schedule it.· We try to use the
17· ·next available hearing that works with both the
18· ·student's schedule and the office's schedule.
19· · · · Q.· ·Um-hum.· Does the Judicial Affairs Office
20· ·work with the student to ensure that the hearing is one
21· ·that the student can attend?
22· · · · A.· ·We work with the student's schedule and then
23· ·reach out to the student to confirm the date and time


                                                          800.211.DEPO (3376)
                                                          EsquireSolutions.com
                                                                             YVer1f
      Case 1:19-cv-00109-SM Document 48-40 Filed 05/18/20 Page 13 of 53

   KATHARINE STRONG                                           October 28, 2019
   JOHN DOE vs TRUSTEES OF DARTMOUTH COLLEGE                                13

·1· ·that we have chosen based on their class schedule.· We
·2· ·don't allow -- or, nor, don't generally make an
·3· ·exception for things like athletics or student
·4· ·extracurricular commitments, but we do not pull
·5· ·students out of class for hearings.
·6· · · · Q.· ·Okay.· How does the Judicial Affairs Office
·7· ·prepare materials for a Committee on Standards hearing?
·8· · · · A.· ·So when we receive the student response, we
·9· ·begin what we call the draft case packet by taking out
10· ·of the allegation packet the item we sent and putting
11· ·in the student's filled-out version of that statement
12· ·of understanding.· Student are provided with a date by
13· ·which they need to present any information they would
14· ·like considered for inclusion in the packet.· We then
15· ·take whatever information is provided, review that with
16· ·the hearing chair, who makes the ultimate decision
17· ·about what does or doesn't get included in the packet.
18· ·We add a table of contents and take out the parent
19· ·letter, as it is irrelevant to the decision of the
20· ·Committee that the College reached out to the parent.
21· ·And then the packet is sent to the hearing chair for
22· ·final review.· And once the hearing chair okays it, it
23· ·is then sent to the Committee and is sent to the


                                                          800.211.DEPO (3376)
                                                          EsquireSolutions.com
                                                                             YVer1f
      Case 1:19-cv-00109-SM Document 48-40 Filed 05/18/20 Page 14 of 53

   KATHARINE STRONG                                           October 28, 2019
   JOHN DOE vs TRUSTEES OF DARTMOUTH COLLEGE                                14

·1· ·student for them to have prior to the hearing.
·2· · · · Q.· ·And where are the rules that apply to the
·3· ·Committee on Standards hearing and the entire process
·4· ·located?
·5· · · · A.· ·The student handbook.
·6· · · · Q.· ·Are students provided with a copy of the
·7· ·student handbook?
·8· · · · A.· ·Students have access to the student handbook
·9· ·online.· When a student comes through our office, -- I
10· ·don't know at the time of this particular case which we
11· ·were operating.· We did, at one point, provide a paper
12· ·copy of the student handbook.· We have moved over to
13· ·providing links to the student handbook online and
14· ·allowing for a paper copy if requested by the student.
15· · · · Q.· ·Do you know whether the students are ever
16· ·asked to confirm that they have reviewed and understood
17· ·the terms of the student handbook in writing?
18· · · · A.· ·I can only speak to our process.· In our
19· ·process, when the student responds on the statement of
20· ·understanding, it includes that they have been notified
21· ·where information about the process is, and they are
22· ·confirming that notification.· And I do not ever ask
23· ·them to confirm if they have read the handbook.


                                                          800.211.DEPO (3376)
                                                          EsquireSolutions.com
                                                                             YVer1f
      Case 1:19-cv-00109-SM Document 48-40 Filed 05/18/20 Page 15 of 53

   KATHARINE STRONG                                           October 28, 2019
   JOHN DOE vs TRUSTEES OF DARTMOUTH COLLEGE                                15

·1· · · · Q.· ·How does the chair for the Committee on
·2· ·Standards hearing get assigned?
·3· · · · A.· ·So at the start of every term, we collect the
·4· ·schedules of our faculty members, our student members,
·5· ·and our staff members, as well as our chairs.· And then
·6· ·based on their availability, we complete an entire term
·7· ·schedule, trying to be equitable in how we utilize the
·8· ·time that our chairs, faculty, staff and students have
·9· ·provided to us.
10· · · · Q.· ·Okay.· Who sits on a Committee on Standards?
11· · · · A.· ·For a Committee on Standards hearing, we
12· ·would have a hearing chair, who is a nonvoting member;
13· ·then two members of the faculty; one administrator or
14· ·staff member; and two students.
15· · · · Q.· ·And how are the members of the Committee on
16· ·Standards chosen?
17· · · · A.· ·Faculty members are appointed via the dean of
18· ·the faculty.· I believe through a lottery system.· They
19· ·have to be tenured in order to be on the Committee.
20· ·They're appointed for a two-year term, of which they
21· ·serve two terms out of every year.
22· · · · · · ·Students have the option to nominate or be --
23· ·self-nominate or be nominated in the fall.· And we


                                                          800.211.DEPO (3376)
                                                          EsquireSolutions.com
                                                                             YVer1f
      Case 1:19-cv-00109-SM Document 48-40 Filed 05/18/20 Page 16 of 53

   KATHARINE STRONG                                           October 28, 2019
   JOHN DOE vs TRUSTEES OF DARTMOUTH COLLEGE                                16

·1· ·review applications and check judicial records and
·2· ·generally invite students to be a part of the Committee
·3· ·that way.· Students can also be elected by their peers
·4· ·in the spring.
·5· · · · · · ·Staff members are appointed by the president,
·6· ·and that appointment is termless.· It just continues on
·7· ·until the staff member is no longer available, retires,
·8· ·or leaves the college.
·9· · · · Q.· ·And how are the individual members that will
10· ·sit on a Committee on Standards hearing chosen for a
11· ·particular hearing?
12· · · · A.· ·The best way to describe it would be at
13· ·random.· It is scheduling 60 people into 20 hearings
14· ·over the course of a term based on their individual
15· ·availability.· We try to make sure there's a balance of
16· ·gender, there is a balance of background, but we can't
17· ·always guaranty that, depending on the availability of
18· ·the Committee members.· We do the best we can, but by
19· ·and large, I would describe it as random.
20· · · · Q.· ·What is the Chair's responsibility for a
21· ·Committee on Standards hearing?
22· · · · A.· ·The Chair is responsible to review and
23· ·approve the packet before it goes out to the Committee.


                                                          800.211.DEPO (3376)
                                                          EsquireSolutions.com
                                                                             YVer1f
      Case 1:19-cv-00109-SM Document 48-40 Filed 05/18/20 Page 17 of 53

   KATHARINE STRONG                                           October 28, 2019
   JOHN DOE vs TRUSTEES OF DARTMOUTH COLLEGE                                17

·1· ·The Chair is responsible to ensure that the Committee
·2· ·hearing follows all of the standard operating
·3· ·procedures.· The Chair participates in questioning, and
·4· ·the Chair facilitates deliberation.
·5· · · · Q.· ·But the Chair is not a voting member; is that
·6· ·right?
·7· · · · A.· ·The Chair is not a voting member.
·8· · · · Q.· ·What is the Judicial Affairs Office's
·9· ·responsibility during a hearing?
10· · · · A.· ·Our responsibilities are similar, but we
11· ·don't question.· So we are there to ensure that the
12· ·standard operating procedures are followed.· We're also
13· ·there to make sure everyone has a packet, everyone has
14· ·access to the water or snacks they might need, that if
15· ·people need access to different rooms or private
16· ·spaces, that we're facilitating that access.· We run
17· ·the voice recorder in the hearing.· So that's our
18· ·responsibility.· And we are watching the clock, to make
19· ·sure we are taking breaks at regular intervals.· And as
20· ·we sit in on the majority of hearings, between Adam and
21· ·I, we're looking to ensure equity across the hearing
22· ·experience.· So hearing chairs do sit in, but there are
23· ·five of them and two of us.· We have a more conclusive


                                                          800.211.DEPO (3376)
                                                          EsquireSolutions.com
                                                                             YVer1f
      Case 1:19-cv-00109-SM Document 48-40 Filed 05/18/20 Page 18 of 53

   KATHARINE STRONG                                           October 28, 2019
   JOHN DOE vs TRUSTEES OF DARTMOUTH COLLEGE                                18

·1· ·view of making sure people are treated in the same way.
·2· ·Also, we're not asking questions, but we are listening
·3· ·or we may suggest to a hearing chair a rephrasing of a
·4· ·question, if we hear something that sounds like it may
·5· ·present the impression of bias or may be implicitly
·6· ·biased.· Or if a question goes outside the scope of
·7· ·what the Committee should be reviewing, we might call
·8· ·that to the attention of the hearings officer.· We're
·9· ·an extra pair of ears but not there to make any
10· ·judgment or offer any information that would be
11· ·relevant to the case.
12· · · · Q.· ·Does the Judicial Affairs Office assign more
13· ·than one person to a hearing?
14· · · · A.· ·No.
15· · · · Q.· ·And does the person that's assigned by the
16· ·Judicial Affairs Office participate in the hearing and
17· ·the deliberative process?
18· · · · A.· ·Yes.
19· · · · Q.· ·And if there is a finding of responsibility,
20· ·will the Judicial Affairs Office employee also be
21· ·present during the sanctioning process?
22· · · · A.· ·Yes.
23· · · · Q.· ·The Judicial Affairs Office employee does not


                                                          800.211.DEPO (3376)
                                                          EsquireSolutions.com
                                                                             YVer1f
      Case 1:19-cv-00109-SM Document 48-40 Filed 05/18/20 Page 19 of 53

   KATHARINE STRONG                                           October 28, 2019
   JOHN DOE vs TRUSTEES OF DARTMOUTH COLLEGE                                19

·1· ·have any voting rights; is that correct?
·2· · · · A.· ·That is correct.
·3· · · · Q.· ·Other than you, who has responsibility at the
·4· ·Judicial Affairs Office for overseeing a judicial
·5· ·proceeding?
·6· · · · A.· ·Adam Knowlton Young.
·7· · · · Q.· ·And is it just the two of you?
·8· · · · A.· ·It is.
·9· · · · Q.· ·What happens once a decision of the
10· ·Committee on Standards has been made with regard to
11· ·responsibility?
12· · · · A.· ·So if a Committee finds a student responsible
13· ·for one or any combination of allegations that have
14· ·been brought forward, we would disclose to the
15· ·Committee, as they entered into a sanctioning
16· ·conversation, the judicial history of the student,
17· ·whether they have been before the Committee before,
18· ·whether there's any relevant administrative hearings
19· ·that should play in or could play into their decision
20· ·making, and then precedence for the Committee for
21· ·similar findings of responsibility.
22· · · · · · ·No cases are the same, and so we can't offer
23· ·directive based on the same case before, but we can


                                                          800.211.DEPO (3376)
                                                          EsquireSolutions.com
                                                                             YVer1f
      Case 1:19-cv-00109-SM Document 48-40 Filed 05/18/20 Page 20 of 53

   KATHARINE STRONG                                           October 28, 2019
   JOHN DOE vs TRUSTEES OF DARTMOUTH COLLEGE                                21

·1· ·what sanctions will be issued after a finding of
·2· ·responsibility?
·3· · · · A.· ·The Committee on Standards.
·4· · · · Q.· ·And does it have to be a unanimous vote?
·5· · · · A.· ·It does not.
·6· · · · Q.· ·And what happens after a decision has been
·7· ·made to find responsibility and a decision has been
·8· ·made with regard to sanctions?
·9· · · · A.· ·The Committee is thanked for their time and
10· ·dismissed.· The hearing chair -- well, let me -- after
11· ·a decision is made, the hearing chair may ask if
12· ·there's anything the Committee members specifically
13· ·want delivered to the student.· So "Any closing notes?"
14· ·"Anything you'd like me to put?"· Some hearing chairs
15· ·may confirm they have written down the important parts
16· ·for their rationale.· Some hearing chairs, I think,
17· ·don't feel they need to rehash what they have already
18· ·written down.· I mean, I think that's a preference
19· ·thing.· Then the Committee is thanked and dismissed for
20· ·the evening.· The hearing chair then goes to write up
21· ·the rationale for the decision and the case note for
22· ·the decision and prepares to meet with the student the
23· ·following day.· We try to have students meet with them


                                                          800.211.DEPO (3376)
                                                          EsquireSolutions.com
                                                                             YVer1f
      Case 1:19-cv-00109-SM Document 48-40 Filed 05/18/20 Page 21 of 53

   KATHARINE STRONG                                           October 28, 2019
   JOHN DOE vs TRUSTEES OF DARTMOUTH COLLEGE                                22

·1· ·within 24 hours of the end of the hearing so that the
·2· ·student's not left wondering what the outcome was.· And
·3· ·that meeting is held with the student's adviser and
·4· ·their undergraduate dean, if that's a different person.
·5· · · · Q.· ·And so I think you just answered my question,
·6· ·but who notifies the student of any decision of the
·7· ·Committee on Standards?
·8· · · · A.· ·So traditionally, it is the hearing chair and
·9· ·a meeting with the student, their undergraduate dean,
10· ·and the, at times, their adviser, if that's different
11· ·and the student chooses to have them present.· I think
12· ·we leave it to the hearing chair as to whether or not
13· ·additional people would be in the room at the start.
14· ·And then we'll work with those people over the course
15· ·of a meeting.· Occasionally, I have had a hearing chair
16· ·who has been unwell, and I have gone and delivered the
17· ·outcome.· But it is most often the chair.
18· · · · Q.· ·Okay.· We have talked about the process for
19· ·the Committee on Standards hearing and various people's
20· ·involvement.· ·What is the role of the adviser
21· ·throughout this process?
22· · · · A.· ·The role of the adviser is to be an impartial
23· ·support to the student.· To listen to how the student


                                                          800.211.DEPO (3376)
                                                          EsquireSolutions.com
                                                                             YVer1f
      Case 1:19-cv-00109-SM Document 48-40 Filed 05/18/20 Page 22 of 53

   KATHARINE STRONG                                           October 28, 2019
   JOHN DOE vs TRUSTEES OF DARTMOUTH COLLEGE                                23

·1· ·is preparing to enter into the hearing.· To review a
·2· ·student's statement and offer feedback.· The adviser is
·3· ·not an advocate, so it is not someone speaking on
·4· ·behalf of the student, but it may be someone who helps
·5· ·connect the student with the relevant or appropriate
·6· ·person to get a question answered.· Often, advisers
·7· ·provide an emotional support for students, as well, as
·8· ·they're going through the process.· But that is mainly
·9· ·their role, is to help the student prepare.
10· · · · Q.· ·Once the decision has been made, communicated
11· ·to the student, what is the next step in the process,
12· ·if any?
13· · · · A.· ·So the student is notified of when the
14· ·sanction will be enacted, whether immediately or
15· ·whether at the end of a review period.· The student has
16· ·the opportunity to request review.· A request for
17· ·review can be based on one of two things.· The first
18· ·being a procedural error during their COS hearing.· So
19· ·that could be leading up to the hearing and our work
20· ·with our office during the hearing itself.· Or new
21· ·information not readily available at the time of the
22· ·hearing that has relevance to whether or not the
23· ·student would have been found responsible.· They have


                                                          800.211.DEPO (3376)
                                                          EsquireSolutions.com
                                                                             YVer1f
      Case 1:19-cv-00109-SM Document 48-40 Filed 05/18/20 Page 23 of 53

   KATHARINE STRONG                                           October 28, 2019
   JOHN DOE vs TRUSTEES OF DARTMOUTH COLLEGE                                24

·1· ·generally seven days to submit that.· And that is sent
·2· ·with the case packet and any other relevant case
·3· ·materials to a review officer outside of our office who
·4· ·takes a look at what the student has brought forward,
·5· ·takes a look at what materials are in the case packet
·6· ·or are in the overall case documents, and determines
·7· ·whether either of those two thresholds have been met.
·8· · · · Q.· ·And how is a decision communicated once the
·9· ·request for review has been considered by the dean or
10· ·the designee?
11· · · · A.· ·Generally, requests for reviews are delivered
12· ·via e-mail by the review officer, unless there is a
13· ·concern for the impact it may have on a student whether
14· ·emotionally or whether we're trying to connect the
15· ·student with resources to get through the next steps.
16· ·In which case, the review officer can designate whom
17· ·they wish to deliver that.
18· · · · Q.· ·And once the decision has been communicated
19· ·by the reviewing officer, is there any further step
20· ·that a student can take if the request for review has
21· ·been denied?
22· · · · A.· ·No.· The process at that point has ended.
23· ·The College has followed its administrative processes,


                                                          800.211.DEPO (3376)
                                                          EsquireSolutions.com
                                                                             YVer1f
      Case 1:19-cv-00109-SM Document 48-40 Filed 05/18/20 Page 24 of 53

   KATHARINE STRONG                                           October 28, 2019
   JOHN DOE vs TRUSTEES OF DARTMOUTH COLLEGE                                25

·1· ·and there is no further appeal.
·2· · · · Q.· ·What happens if the request for review is
·3· ·granted?
·4· · · · A.· ·When a request for review is granted, we
·5· ·follow what the review officer has requested as the
·6· ·next step.· So at times, this means adjusting a
·7· ·sanction.· At times, this might mean having another
·8· ·hearing.· We would be taking our lead from the review
·9· ·officer and start whatever the -- we've been directed
10· ·to do based on our normal process.
11· · · · Q.· ·Ms. Strong, when a student has received an
12· ·allegation letter, and it's at the end of a term, and a
13· ·hearing can't be held during that term, what does the
14· ·College do with regard to the student's enrollment
15· ·status for the next term, pending a hearing?
16· · · · A.· ·So we would put a judicial hold on the
17· ·student's account, which would not allow them to check
18· ·in for the next term, and we would schedule them for
19· ·the first available hearing in the following term, if
20· ·they were needing a full COS hearing.· For a student
21· ·who's admitting to behavior, who we can't fit in before
22· ·finals, we would do a -- if they requested a one-on-one
23· ·hearing, we would do that during the interim.


                                                          800.211.DEPO (3376)
                                                          EsquireSolutions.com
                                                                             YVer1f
      Case 1:19-cv-00109-SM Document 48-40 Filed 05/18/20 Page 25 of 53

   KATHARINE STRONG                                           October 28, 2019
   JOHN DOE vs TRUSTEES OF DARTMOUTH COLLEGE                                28

·1· ·resolved.· So if it's a behavioral concern, they can't
·2· ·return until there's been a judicial hearing and a
·3· ·determination of responsibility.· If there are other
·4· ·concerns around wellness or health, that is outside of
·5· ·my purview.
·6· · · · Q.· ·Okay.· With regard to the effect of a
·7· ·decision not to pursue an allegation letter based on a
·8· ·report that you have received, what is the impact of
·9· ·that decision?· In other words, is it considered an
10· ·adjudication?
11· · · · A.· ·No.
12· · · · Q.· ·And -- okay.· Ms. Strong, when did you first
13· ·learn about Mark Anderson?
14· · · · A.· ·We received a report in March of 2017
15· ·regarding a protective order that had been put in
16· ·place.· And that was the first time I was aware of
17· ·Mark Anderson, to my knowledge.
18· · · · Q.· ·So you were not aware, at least at that time,
19· ·of him having any previous involvement with the
20· ·Judicial Affairs Office?
21· · · · A.· ·Not off the top of my head.
22· · · · Q.· ·Okay.· And how did you learn about
23· ·Mr. Anderson?


                                                          800.211.DEPO (3376)
                                                          EsquireSolutions.com
                                                                             YVer1f
      Case 1:19-cv-00109-SM Document 48-40 Filed 05/18/20 Page 26 of 53

   KATHARINE STRONG                                           October 28, 2019
   JOHN DOE vs TRUSTEES OF DARTMOUTH COLLEGE                                31

·1· · · · Q.· ·Do you have a recollection of whether
·2· ·Kristi Clemens reached out to Mark Anderson?
·3· · · · A.· ·My memory says she did.
·4· · · · Q.· ·And do you have a recollection of whether she
·5· ·reported back with regard to her reaching out to
·6· ·Mark Anderson?
·7· · · · A.· ·My memory is that she did.
·8· · · · Q.· ·And after she reported back, did the group
·9· ·consider whether the restraining order necessitated the
10· ·sending of an allegation letter?
11· · · · A.· ·I think that we determined, in fact, I know
12· ·that we determined at that time that we did not have
13· ·enough information to move forward with allegations at
14· ·that time.· That the restraining order had been put in
15· ·place outside of the work of our campus colleagues, and
16· ·we were not going to be investigating further because
17· ·it wasn't an on-campus or campus-related issue.· And so
18· ·we were not going to pursue allegations, but should
19· ·more information become available, we would review
20· ·again.
21· · · · Q.· ·Okay.· At some point in time, did you learn
22· ·that there had been a violation of the restraining
23· ·order?


                                                          800.211.DEPO (3376)
                                                          EsquireSolutions.com
                                                                             YVer1f
      Case 1:19-cv-00109-SM Document 48-40 Filed 05/18/20 Page 27 of 53

   KATHARINE STRONG                                           October 28, 2019
   JOHN DOE vs TRUSTEES OF DARTMOUTH COLLEGE                                32

·1· · · · A.· ·In May of 2017.
·2· · · · Q.· ·Okay.· Do you have a recollection of when in
·3· ·May of 2017?
·4· · · · A.· ·It, again, came in on the activity log, and I
·5· ·don't recall the exact date.
·6· · · · Q.· ·And with regard to the receipt of the
·7· ·original restraining order, do you have a recollection
·8· ·of what term you received that information?
·9· · · · A.· ·I do not.
10· · · · Q.· ·Okay.· When you received the information
11· ·about the violation of the restraining order, what did
12· ·you do?
13· · · · A.· ·So we reviewed all of the available
14· ·information regarding that incident, which included an
15· ·arrest of a student, which would be a violation of
16· ·Standard 6 of the Dartmouth Standards of Conduct, and
17· ·that arrest been based on continued harassment of a
18· ·student -- of another person who had taken out a
19· ·protective order.· And in reviewing the behavior that
20· ·brought on the protective order, the behavior that was
21· ·a violation of the protective order and the arrest, we
22· ·determined it was appropriate at that point to move
23· ·forward with allegations, based on the totality of the


                                                          800.211.DEPO (3376)
                                                          EsquireSolutions.com
                                                                             YVer1f
      Case 1:19-cv-00109-SM Document 48-40 Filed 05/18/20 Page 28 of 53

   KATHARINE STRONG                                           October 28, 2019
   JOHN DOE vs TRUSTEES OF DARTMOUTH COLLEGE                                33

·1· ·information.
·2· · · · Q.· ·And who made that decision?
·3· · · · A.· ·I can -- none of us makes a decision in a
·4· ·vacuum.· Me, but in consultation with colleagues.
·5· · · · Q.· ·Who wrote the allegation letter that was sent
·6· ·to Mr. Anderson after the -- there was a decision to
·7· ·pursue the allegations?
·8· · · · A.· ·I believe it was signed by Adam.· It is a
·9· ·form letter.· And we both would have reviewed it before
10· ·sending.
11· · · · Q.· ·Was there a discussion about the allegations
12· ·that would be made in the allegation letter?
13· · · · A.· ·There always is.
14· · · · Q.· ·And the two of you reviewed the allegations
15· ·that were made in that letter before it was sent?
16· · · · A.· ·We did.
17· · · · Q.· ·And does that allegation letter get sent with
18· ·other materials?
19· · · · A.· ·Yes.
20· · · · Q.· ·And it was sent with other materials?
21· · · · A.· ·To my knowledge.
22· · · · Q.· ·What happened after the allegation letter was
23· ·sent to Mr. Anderson?


                                                          800.211.DEPO (3376)
                                                          EsquireSolutions.com
                                                                             YVer1f
      Case 1:19-cv-00109-SM Document 48-40 Filed 05/18/20 Page 29 of 53

   KATHARINE STRONG                                           October 28, 2019
   JOHN DOE vs TRUSTEES OF DARTMOUTH COLLEGE                                34

·1· · · · A.· ·My memory is that he did meet with Adam.
·2· ·They had a conversation about next steps.· Fairly
·3· ·standard interaction regarding a student case.
·4· · · · Q.· ·Was Adam the person that was assigned to be
·5· ·the point for the Judicial Affairs Office for the
·6· ·proceeding with Mr. Anderson in May of 2017?
·7· · · · A.· ·Adam was available at the time that
·8· ·Mr. Anderson wanted to come in.· I don't think that I
·9· ·would describe any of our work flow as assignments or
10· ·directives.· If I had been available when Mr. Anderson
11· ·was available, I would have met with him.
12· · · · Q.· ·Okay.· Do you know what happened after Adam
13· ·met with Mr. Anderson?
14· · · · A.· ·At some point, we were either contacted by
15· ·Mr. Anderson or his dean regarding a request to delay
16· ·having a hearing until the outcome of the arrest could
17· ·be determined.
18· · · · Q.· ·Okay.· Along with the allegation letter, was
19· ·there a statement of understanding that was sent to
20· ·Mr. Anderson?
21· · · · A.· ·There was.
22· · · · Q.· ·Do you know whether Mr. Knowlton Young
23· ·reviewed that with Mr. Anderson?


                                                          800.211.DEPO (3376)
                                                          EsquireSolutions.com
                                                                             YVer1f
      Case 1:19-cv-00109-SM Document 48-40 Filed 05/18/20 Page 30 of 53

   KATHARINE STRONG                                           October 28, 2019
   JOHN DOE vs TRUSTEES OF DARTMOUTH COLLEGE                                35

·1· · · · A.· ·I do not.
·2· · · · Q.· ·Are you aware whether Mr. Anderson returned
·3· ·the statement of understanding letter to the Office of
·4· ·Judicial Affairs?
·5· · · · A.· ·He -- I don't recall.
·6· · · · Q.· ·Do you remember in May of 2017 having any
·7· ·conversation with Mr. Anderson's assigned adviser?
·8· · · · A.· ·His chosen adviser?
·9· · · · Q.· ·Yeah, excuse me, his chosen adviser.
10· · · · A.· ·I'm sure I spoke to Mr. Anderson at some
11· ·point about his request to delay.
12· · · · Q.· ·Were you the one who considered his request
13· ·for delay?
14· · · · A.· ·I would have considered it in consultation
15· ·with colleagues.
16· · · · Q.· ·And what was the decision that was made with
17· ·regard to the request --
18· · · · A.· ·That it was a completely average request.
19· ·That we were going to permit him to delay a hearing
20· ·until the outcome of his arrest was determined, but
21· ·that he would be told he could not return to campus
22· ·until his judicial matter was resolved.
23· · · · Q.· ·What was the basis for telling Mr. Anderson


                                                          800.211.DEPO (3376)
                                                          EsquireSolutions.com
                                                                             YVer1f
      Case 1:19-cv-00109-SM Document 48-40 Filed 05/18/20 Page 31 of 53

   KATHARINE STRONG                                           October 28, 2019
   JOHN DOE vs TRUSTEES OF DARTMOUTH COLLEGE                                36

·1· ·that he couldn't return to campus until the matter was
·2· ·resolved?
·3· · · · A.· ·So the request was at his -- was made by him.
·4· ·There was not a delay on the part of the College.· And
·5· ·we would have moved forward with the hearing in the
·6· ·summer when he was not registered to be here anyway.
·7· ·And so because we were delaying based on a schedule we
·8· ·did not know, what we said was:· You can delay, but
·9· ·we'll need to resolve this before you return.
10· · · · Q.· ·Okay.· And that was communicated to
11· ·Mr. Anderson?
12· · · · A.· ·Yes.
13· · · · Q.· ·And did he acknowledge that he understood
14· ·that was the case, that he needed to resolve this
15· ·before he returned to school?
16· · · · A.· ·I believe he communicated -- that was
17· ·communicated to him by Adam and Ann.· And I believe he
18· ·did acknowledge, but I was -- I don't recall being in
19· ·on those exchanges.
20· · · · Q.· ·Was there any activity with regard to
21· ·Mr. Anderson's allegation letter during the summer term
22· ·of 2017?
23· · · · A.· ·Only to say that we were awaiting -- in our


                                                          800.211.DEPO (3376)
                                                          EsquireSolutions.com
                                                                             YVer1f
      Case 1:19-cv-00109-SM Document 48-40 Filed 05/18/20 Page 32 of 53

   KATHARINE STRONG                                           October 28, 2019
   JOHN DOE vs TRUSTEES OF DARTMOUTH COLLEGE                                37

·1· ·weekly reviews of cases -- pending cases, we were
·2· ·awaiting notification from him that he was ready to
·3· ·move forward.
·4· · · · Q.· ·And at some point in time, did Mr. Anderson
·5· ·return to Hanover to attend the hearing for the
·6· ·Committee on Standards?
·7· · · · A.· ·No.
·8· · · · Q.· ·No.· That was not phrased well.
·9· · · · · · ·What happened in the fall term of 2017 with
10· ·regard -- strike that.
11· · · · · · ·When did Mr. Anderson return to participate
12· ·in the allegation process?
13· · · · A.· ·Mr. Anderson returned to campus, my
14· ·understanding with the intention of going to class, at
15· ·the start of the fall term, 2017.· He interacted with
16· ·our office at our request.
17· · · · Q.· ·And what happened?
18· · · · A.· ·We had notified him he needed to resolve
19· ·before coming to campus.· He came to campus without
20· ·doing so.· Adam and I met with him in person.· Notified
21· ·him that we were concerned that he had come back to
22· ·campus without resolution of his judicial case.· And
23· ·that there was concern that he was not following the


                                                          800.211.DEPO (3376)
                                                          EsquireSolutions.com
                                                                             YVer1f
      Case 1:19-cv-00109-SM Document 48-40 Filed 05/18/20 Page 33 of 53

   KATHARINE STRONG                                           October 28, 2019
   JOHN DOE vs TRUSTEES OF DARTMOUTH COLLEGE                                38

·1· ·directives of college officials, and that that was
·2· ·problematic.· And that there was an immediate temporary
·3· ·suspension under consideration.· And if he could help
·4· ·us to understand why he was on campus, having not
·5· ·resolved his judicial case, that would help us to fully
·6· ·participate in that conversation.
·7· · · · Q.· ·And what did Mr. Anderson do in response to
·8· ·the concerns that you raised?
·9· · · · A.· ·Mr. Anderson expressed that he had been
10· ·unaware that he needed to resolve his judicial concerns
11· ·before coming to campus.· He was distraught about the
12· ·possibility of having to go home and concerned -- he
13· ·let us know his lawyer was supposed to send a letter to
14· ·the office explaining what the outcome of the State
15· ·case was.· We had not received that.· And so we let him
16· ·know we had not received that.· But he was seemingly
17· ·lost in the process in a way that was unexpected to
18· ·myself.
19· · · · Q.· ·After that meeting, did you schedule a
20· ·hearing for the Committee on Standards?
21· · · · A.· ·We did.
22· · · · Q.· ·And did that hearing take place?
23· · · · A.· ·It did.


                                                          800.211.DEPO (3376)
                                                          EsquireSolutions.com
                                                                             YVer1f
      Case 1:19-cv-00109-SM Document 48-40 Filed 05/18/20 Page 34 of 53

   KATHARINE STRONG                                           October 28, 2019
   JOHN DOE vs TRUSTEES OF DARTMOUTH COLLEGE                                41

·1· · · · A.· ·He still had a judicial hold.
·2· · · · Q.· ·Judicial hold.· Okay.
·3· · · · · · ·What was your role at the hearing in
·4· ·September of 2017?
·5· · · · A.· ·So my role was to help facilitate a hearing.
·6· ·I operated the voice recording machine and ensured that
·7· ·all members of the hearing had the case packets and any
·8· ·other items that they needed.· Pens, pads, water,
·9· ·snacks.· I ensured that there were private meeting
10· ·spaces for the student and the adviser and that we
11· ·followed our standard operating procedure throughout
12· ·the hearing.
13· · · · Q.· ·Was there anything that Mr. Anderson asked be
14· ·included in the hearing that he was not allowed to
15· ·present?
16· · · · A.· ·I don't recall.
17· · · · Q.· ·Were you involved in the deliberation process
18· ·after the hearing occurred?
19· · · · A.· ·I was present for the deliberation process.
20· · · · Q.· ·Do you have any recollection of participating
21· ·in the deliberation process?
22· · · · A.· ·I do not.
23· · · · Q.· ·Once there was a decision made by the


                                                          800.211.DEPO (3376)
                                                          EsquireSolutions.com
                                                                             YVer1f
      Case 1:19-cv-00109-SM Document 48-40 Filed 05/18/20 Page 35 of 53

   KATHARINE STRONG                                           October 28, 2019
   JOHN DOE vs TRUSTEES OF DARTMOUTH COLLEGE                                42

·1· ·Committee on Standards to find responsibility for the
·2· ·allegation, were you involved in the sanctions
·3· ·decision?
·4· · · · A.· ·So I was present for the conversation around
·5· ·deciding an appropriate sanction; I did not participate
·6· ·in that conversation.· I would have, in my role as a
·7· ·staffer for the hearing, brought forward any relevant
·8· ·judicial history for the student and brought forward
·9· ·any relevant precedent regarding how the Committee has
10· ·responded in other similar cases.
11· · · · Q.· ·Do you have a recollection of whether there
12· ·was a prior judicial history for Mr. Anderson?
13· · · · A.· ·I don't recall.
14· · · · Q.· ·Was the decision regarding sanctions one that
15· ·was made by the members of the Committee on Standards?
16· · · · A.· ·Yes.
17· · · · Q.· ·And you did not have a voting role in that
18· ·sanctions decision; is that correct?
19· · · · A.· ·That is correct.
20· · · · Q.· ·And you did not make any recommendations with
21· ·regard to the sanctions; is that correct?
22· · · · A.· ·That's correct.
23· · · · Q.· ·All right.· After the decision was made by


                                                          800.211.DEPO (3376)
                                                          EsquireSolutions.com
                                                                             YVer1f
      Case 1:19-cv-00109-SM Document 48-40 Filed 05/18/20 Page 36 of 53

   KATHARINE STRONG                                           October 28, 2019
   JOHN DOE vs TRUSTEES OF DARTMOUTH COLLEGE                                46

·1· ·therefore, she determined that he should be given a new
·2· ·hearing with a new committee and, in the intervening
·3· ·period, that he should not be on campus and not be
·4· ·enrolled.
·5· · · · Q.· ·Okay.· Once the review letter was received by
·6· ·the Judicial Affairs Office, what did the
·7· ·Judicial Affairs Office do next?
·8· · · · A.· ·In consultation with colleagues, we
·9· ·determined that we were concerned about sending a
10· ·review letter that did not permit Mark to be on campus
11· ·to him.· We weren't entirely sure where he was.
12· ·What -- like, we were just concerned about him.· And so
13· ·we determined that delivering that information in
14· ·person, with the ability for his dean to be present and
15· ·for us to provide resources, was the safest course.
16· · · · Q.· ·So was the review letter delivered to
17· ·Mr. Anderson in person?
18· · · · A.· ·My memory is yes.
19· · · · Q.· ·Who delivered the decision on the review
20· ·letter to Mr. Anderson?
21· · · · A.· ·My memory is that I did.
22· · · · Q.· ·Was anybody there with you?
23· · · · A.· ·His dean.


                                                          800.211.DEPO (3376)
                                                          EsquireSolutions.com
                                                                             YVer1f
      Case 1:19-cv-00109-SM Document 48-40 Filed 05/18/20 Page 37 of 53

   KATHARINE STRONG                                           October 28, 2019
   JOHN DOE vs TRUSTEES OF DARTMOUTH COLLEGE                                47

·1· · · · Q.· ·Once the review letter was delivered, was a
·2· ·new allegation letter sent to Mr. Anderson?
·3· · · · A.· ·I believe it was provided at the same time as
·4· ·the review outcome.
·5· · · · Q.· ·Who was that allegation letter drafted by?
·6· · · · A.· ·It would have been drafted in consultation
·7· ·between Adam and I, and we would have checked in with
·8· ·other colleagues to make sure that it fully encompassed
·9· ·what the COS was to review.
10· · · · Q.· ·What was the process after the new allegation
11· ·letter was delivered to Mr. Anderson?
12· · · · A.· ·The process would be the same as the process
13· ·for the first hearing.
14· · · · Q.· ·Okay.· So that would mean that Mr. Anderson
15· ·would be given an opportunity to respond to the
16· ·statement of understanding?
17· · · · A.· ·Um-hum.
18· · · · Q.· ·And a new case packet would be prepared?
19· · · · A.· ·Yes.
20· · · · Q.· ·And he would be given a new Committee on
21· ·Standards hearing; is that correct?
22· · · · A.· ·That's correct.
23· · · · Q.· ·Do you have a current recollection of when


                                                          800.211.DEPO (3376)
                                                          EsquireSolutions.com
                                                                             YVer1f
      Case 1:19-cv-00109-SM Document 48-40 Filed 05/18/20 Page 38 of 53

   KATHARINE STRONG                                           October 28, 2019
   JOHN DOE vs TRUSTEES OF DARTMOUTH COLLEGE                                49

·1· ·allegation letter?
·2· · · · A.· ·So we are working with students who have a
·3· ·variety of things going on.· I don't recall the reason
·4· ·why he gave us he wanted more time.· We would generally
·5· ·allow a student with a reasonable request to have more
·6· ·time to respond.
·7· · · · Q.· ·At some point in time, did you become
·8· ·concerned that Mr. Anderson might not have the capacity
·9· ·to participate in the judicial process?
10· · · · A.· ·Yes.
11· · · · Q.· ·When did you develop that concern?
12· · · · A.· ·Over the month of October into November.
13· · · · Q.· ·Of 2017?
14· · · · A.· ·2017.
15· · · · Q.· ·And at some point in time, did you
16· ·communicate that to Mr. Anderson?
17· · · · A.· ·Yes.
18· · · · Q.· ·Did you also communicate that to his adviser?
19· · · · A.· ·Yes.
20· · · · Q.· ·And that was Dean Hudak?
21· · · · A.· ·Yes.
22· · · · Q.· ·Did you communicate that to Mr. Anderson in
23· ·writing?


                                                          800.211.DEPO (3376)
                                                          EsquireSolutions.com
                                                                             YVer1f
      Case 1:19-cv-00109-SM Document 48-40 Filed 05/18/20 Page 39 of 53

   KATHARINE STRONG                                           October 28, 2019
   JOHN DOE vs TRUSTEES OF DARTMOUTH COLLEGE                                51

·1· · · · Q.· ·Do you know whether she recommended to
·2· ·Mr. Anderson that he engage in counseling?
·3· · · · A.· ·Not offhand.
·4· · · · Q.· ·At some point, did Mr. Anderson communicate
·5· ·to you that he was considering taking a medical leave?
·6· · · · A.· ·I believe he did.
·7· · · · Q.· ·At some point in time, did you communicate
·8· ·with Mr. Anderson that if he took a medical leave, that
·9· ·the hearing would be suspended until such time as he
10· ·returned from that medical leave?
11· · · · A.· ·I believe I did.
12· · · · Q.· ·Do you have a recollection of whether
13· ·Mr. Anderson ever told you that he planned to seek a
14· ·medical leave?
15· · · · A.· ·My recollection is that it was something he
16· ·was considering.· I don't know how far down that path
17· ·he shared with me he had gotten.
18· · · · Q.· ·At some point in time, did you set a deadline
19· ·by which Mr. Anderson would need to tell you that he
20· ·was either taking a medical leave or that he was going
21· ·to proceed with his hearing?
22· · · · A.· ·Yes.
23· · · · Q.· ·And do you have a recollection of when you


                                                          800.211.DEPO (3376)
                                                          EsquireSolutions.com
                                                                             YVer1f
      Case 1:19-cv-00109-SM Document 48-40 Filed 05/18/20 Page 40 of 53

   KATHARINE STRONG                                           October 28, 2019
   JOHN DOE vs TRUSTEES OF DARTMOUTH COLLEGE                                52

·1· ·told Mr. Anderson that he needed to make a decision one
·2· ·way or another?
·3· · · · A.· ·I believe it would have been in November, as
·4· ·we were running out of time to have a second hearing
·5· ·during the fall term.
·6· · · · Q.· ·Okay.· And was it your hope to have a hearing
·7· ·during the fall term?
·8· · · · A.· ·Yes.
·9· · · · Q.· ·And was there a particular reason that you
10· ·wanted to have a hearing during the fall term?
11· · · · A.· ·We try to resolve things for students so they
12· ·can make informed decisions about their next steps.· To
13· ·continue to have this case open didn't seem to behoove
14· ·any of us.· There was no reason that I was being given
15· ·to not get it done in the fall term.· And so I'm aiming
16· ·to have it done before the close of the term.
17· · · · Q.· ·And did you communicate that to Mr. Anderson?
18· · · · A.· ·I think so.
19· · · · Q.· ·And were you communicating that to his
20· ·adviser, as well?
21· · · · A.· ·Yes.
22· · · · Q.· ·At some point in time, did you tell
23· ·Mr. Anderson that because he had not told you whether


                                                          800.211.DEPO (3376)
                                                          EsquireSolutions.com
                                                                             YVer1f
      Case 1:19-cv-00109-SM Document 48-40 Filed 05/18/20 Page 41 of 53

   KATHARINE STRONG                                           October 28, 2019
   JOHN DOE vs TRUSTEES OF DARTMOUTH COLLEGE                                54

·1· ·delivered in Dean Biron's letter, nor did it accurately
·2· ·reflect the College's expectations about his ability to
·3· ·enroll prior to the resolution of his hearing.· So we
·4· ·were looking to administratively correctly identify his
·5· ·status with the college.
·6· · · · Q.· ·Who ultimately was the person who made the
·7· ·decision and wrote to communicate that decision to
·8· ·Mr. Anderson?
·9· · · · A.· ·I believe it was Dean Reed.
10· · · · Q.· ·Did the formalization of the immediate
11· ·temporary suspension impact Mr. Anderson's status on
12· ·campus?
13· · · · A.· ·I don't believe it should have.
14· · · · Q.· ·After the immediate temporary suspension, did
15· ·you continue to communicate with Mr. Anderson?
16· · · · A.· ·My recollection is I did.
17· · · · Q.· ·Okay.· Do you have a recollection of
18· ·communicating with Mr. Anderson about his hearing after
19· ·the immediate temporary suspension was enacted?
20· · · · A.· ·Yes.
21· · · · Q.· ·At some point in time, you removed yourself
22· ·from Mr. Anderson's judicial process.· Do you have a
23· ·recollection of when that was?


                                                          800.211.DEPO (3376)
                                                          EsquireSolutions.com
                                                                             YVer1f
      Case 1:19-cv-00109-SM Document 48-40 Filed 05/18/20 Page 42 of 53

   KATHARINE STRONG                                           October 28, 2019
   JOHN DOE vs TRUSTEES OF DARTMOUTH COLLEGE                                55

·1· · · · A.· ·It was the beginning of December.
·2· · · · Q.· ·And at that time, had any decision been made
·3· ·by the Committee on Standards with regard to the second
·4· ·judicial proceeding?
·5· · · · A.· ·You mean had a Committee --
·6· · · · Q.· ·At that time, a Committee on Standards had
·7· ·not met again to consider the second allegation letter
·8· ·that had been sent, correct?
·9· · · · A.· ·Correct.
10· · · · Q.· ·Do you know whether a Committee on Standards
11· ·hearing had been scheduled at that time that you
12· ·removed yourself from the process?
13· · · · A.· ·If it hadn't been confirmed, we were very
14· ·close.
15· · · · Q.· ·At that point in time, had a statement of
16· ·understanding been returned to the Judicial Affairs
17· ·Office either admitting or denying the allegations?
18· · · · A.· ·I don't recall.
19· · · · Q.· ·Were you involved with the second Committee
20· ·on Standards hearing that considered the allegations
21· ·against Mr. Anderson?
22· · · · A.· ·No.
23· · · · Q.· ·Do you know who was present at that hearing?


                                                          800.211.DEPO (3376)
                                                          EsquireSolutions.com
                                                                             YVer1f
      Case 1:19-cv-00109-SM Document 48-40 Filed 05/18/20 Page 43 of 53

   KATHARINE STRONG                                           October 28, 2019
   JOHN DOE vs TRUSTEES OF DARTMOUTH COLLEGE                                56

·1· · · · A.· ·I know Adam staffed that hearing and that the
·2· ·hearing chair was Kate Burke.· I don't recall who else
·3· ·was on that hearing panel.
·4· · · · Q.· ·Were you involved after you removed yourself
·5· ·from the process in preparing any documents for the
·6· ·hearing?
·7· · · · A.· ·No.
·8· · · · Q.· ·Okay.· You weren't involved in the
·9· ·consideration of the second hearing at all, right?
10· · · · A.· ·Right.
11· · · · Q.· ·Okay.· And you were not involved in
12· ·communicating the results of that hearing to
13· ·Mr. Anderson; is that correct?
14· · · · A.· ·I was not involved, no.
15· · · · Q.· ·Did you have any further involvement with
16· ·Mr. Anderson's judicial process after you removed
17· ·yourself from it in December of 2017?
18· · · · A.· ·No.
19· · · · Q.· ·Okay.
20· · · · · · ·MR. SMITH:· Can we take a quick break?
21· · · · · · ·(Discussion off the record.)
22· · · · · · ·(Lunch recess taken at 12:11 p.m.)
23· · · · · · ·(Deposition resumed at 2:05 p.m.)


                                                          800.211.DEPO (3376)
                                                          EsquireSolutions.com
                                                                             YVer1f
      Case 1:19-cv-00109-SM Document 48-40 Filed 05/18/20 Page 44 of 53

   KATHARINE STRONG                                           October 28, 2019
   JOHN DOE vs TRUSTEES OF DARTMOUTH COLLEGE                                92

·1· · · · · · ·MR. SMITH:· Objection.
·2· · · · · · ·You can answer.
·3· · · · A.· ·Based on what we had, we would have needed
·4· ·more information to make a determination as to whether
·5· ·or not a violation occurred, as the behavior was being
·6· ·investigated outside of the college.· And your own
·7· ·conversation with Kristi Clemens, as she reported back
·8· ·to us, led us to believe there was additional
·9· ·information that was missing.· That there was two sides
10· ·to the report.· We determined at that point that we
11· ·would not take any further action on the report as we
12· ·received it.· And we didn't.
13· ·BY MR. ANDERSON:
14· · · · Q.· ·Very well.
15· · · · · · ·You said that you needed additional
16· ·information in order to determine if you wanted to
17· ·raise allegations.· Could you describe this additional
18· ·information?
19· · · · · · ·MR. SMITH:· Objection.
20· · · · · · ·But you can answer.
21· · · · A.· ·A report about someone requesting protective
22· ·custody -- or protective order.· We would generally be
23· ·wanting statements from all witnesses.· We would want


                                                          800.211.DEPO (3376)
                                                          EsquireSolutions.com
                                                                             YVer1f
      Case 1:19-cv-00109-SM Document 48-40 Filed 05/18/20 Page 45 of 53

   KATHARINE STRONG                                           October 28, 2019
   JOHN DOE vs TRUSTEES OF DARTMOUTH COLLEGE                                93

·1· ·to have the ability to interview those witnesses, to
·2· ·get a better picture of what went on.· Again, because
·3· ·this was done well outside the purview of the college,
·4· ·we were not going to have access to all of that
·5· ·information, and we were not going to start an
·6· ·investigation of our own into behavior that occurred
·7· ·well off campus and not on another college campus.· And
·8· ·so we did not seek more information at that time.· We
·9· ·offered you support on campus.
10· ·BY MR. ANDERSON:
11· · · · Q.· ·So if you had decided that the information in
12· ·the report alone indicated a violation that could
13· ·potentially justify imposing a disciplinary sanction
14· ·against a student, you would be able to raise
15· ·allegations without further information, right, if
16· ·there was some sort of statement made that, on its
17· ·face, without additional information, would justify
18· ·imposing a sanction?
19· · · · · · ·MR. SMITH:· Objection.
20· · · · A.· ·I would say for the type of report we
21· ·received regarding you, no, I would not have made a
22· ·decision to pursue action without additional
23· ·information in any case.· Had it been a report of an


                                                          800.211.DEPO (3376)
                                                          EsquireSolutions.com
                                                                             YVer1f
      Case 1:19-cv-00109-SM Document 48-40 Filed 05/18/20 Page 46 of 53

   KATHARINE STRONG                                           October 28, 2019
   JOHN DOE vs TRUSTEES OF DARTMOUTH COLLEGE                               108

·1· · · · · · ·In your mind, how does that differ from my
·2· ·case?
·3· · · · · · ·MR. SMITH:· Objection.
·4· · · · A.· ·So Mark, there was less than a year between
·5· ·the two points of review.· There was additional new
·6· ·information that was brought to the attention of the
·7· ·College.· And that new information made the previously
·8· ·reviewed information appear to be more of a pattern of
·9· ·conduct rather than one interaction.· We do not make a
10· ·decision to expel; we make a decision to raise judicial
11· ·allegations, which is what we did.· And it was the
12· ·Committee that made the determination about how to find
13· ·or not find you responsible and what, if any, sanction
14· ·was appropriate.· That was not an individual reviewing
15· ·the same information twice, at one point, not raising
16· ·allegations, and at one point, entering into a decision
17· ·on sanction; that was the Office conducting its normal
18· ·business using the procedures of the College
19· ·appropriately there.
20· ·BY MR. ANDERSON:
21· · · · Q.· ·So your statement is that -- so there was a
22· ·restraining order against me.· You're saying that the
23· ·statement that I made in violation of the restraining


                                                          800.211.DEPO (3376)
                                                          EsquireSolutions.com
                                                                             YVer1f
      Case 1:19-cv-00109-SM Document 48-40 Filed 05/18/20 Page 47 of 53

   KATHARINE STRONG                                           October 28, 2019
   JOHN DOE vs TRUSTEES OF DARTMOUTH COLLEGE                               158

·1· ·officer who was present at my first hearing, it might
·2· ·be necessary for me to request information from you
·3· ·specifically to understand what occurred at my first
·4· ·hearing?
·5· · · · · · ·MR. SMITH:· Objection.
·6· · · · · · ·You can answer.
·7· · · · A.· ·You were granted an entirely fresh and clean
·8· ·new hearing, and so the information I had to share
·9· ·about your first hearing was largely irrelevant.
10· · · · · · ·MR. ANDERSON:· Sorry.· Could the court
11· ·reporter read my question back.
12· · · · · · ·(The record was read as requested.)
13· · · · · · ·MR. ANDERSON:· Okay.· Thank you.
14· ·BY MR. ANDERSON:
15· · · · Q.· ·So, Katharine, if a student didn't understand
16· ·what occurred at a judicial hearing of his, if they
17· ·weren't able to understand how it could be in line with
18· ·an interpretation of the student handbook, is there any
19· ·way for them to figure out what went on other than
20· ·asking the Judicial Affairs representative who was
21· ·present at that hearing?
22· · · · A.· ·Yeah, a student could review the recording of
23· ·their hearing.· A student could talk to another member


                                                          800.211.DEPO (3376)
                                                          EsquireSolutions.com
                                                                             YVer1f
      Case 1:19-cv-00109-SM Document 48-40 Filed 05/18/20 Page 48 of 53

   KATHARINE STRONG                                           October 28, 2019
   JOHN DOE vs TRUSTEES OF DARTMOUTH COLLEGE                               160

·1· ·the College has responsibilities to comply with federal
·2· ·law and with its own handbook.· And I am instructing
·3· ·the witness to not answer your questions so that she
·4· ·can comply with the law and the handbook.
·5· · · · · · ·MR. ANDERSON:· Hmm.· Okay.
·6· ·BY MR. ANDERSON:
·7· · · · Q.· ·In your own words, could you explain why
·8· ·Dartmouth initially decided to raise disciplinary
·9· ·allegations against me and what it hoped to achieve by
10· ·doing this?
11· · · · · · ·MR. SMITH:· I'm going to object to the extent
12· ·that it's relevant (verbatim).
13· · · · · · ·But --
14· · · · A.· ·Dartmouth received notification there had
15· ·been a violation of a previously enacted protective
16· ·order.· In reviewing that notification, we determined
17· ·that it was appropriate to move forward both regarding
18· ·a violation of state law and that, following the
19· ·protective order, which was enacted after a -- I'm
20· ·missing a word -- a grouping of conduct, that the new
21· ·conduct was of the same vein, continued harassment of
22· ·the same non-Dartmouth community members, and that this
23· ·was something for the Committee on Standards to


                                                          800.211.DEPO (3376)
                                                          EsquireSolutions.com
                                                                             YVer1f
      Case 1:19-cv-00109-SM Document 48-40 Filed 05/18/20 Page 49 of 53

   KATHARINE STRONG                                           October 28, 2019
   JOHN DOE vs TRUSTEES OF DARTMOUTH COLLEGE                               161

·1· ·consider, whether or not it rose to the level of a
·2· ·violation and whether or not there was an appropriate
·3· ·response to be given to that.
·4· ·BY MR. ANDERSON:
·5· · · · Q.· ·Okay.· So it was -- would you say it was in
·6· ·order to investigate the alleged violation of a
·7· ·protective order that was issued against me on or about
·8· ·May 4?
·9· · · · · · ·MR. SMITH:· Objection.
10· · · · · · ·You can answer.
11· · · · A.· ·I think that it was both the protective --
12· ·the violation of state law, the protective order, and
13· ·then the new conduct in the context of the previously
14· ·reported conduct, making that conduct appear more in
15· ·line with our harassment standard than it had been
16· ·previously.
17· ·BY MR. ANDERSON:
18· · · · Q.· ·Okay.· Do you remember the -- there was one
19· ·e-mail that I sent after the -- when Dartmouth
20· ·initially received the report at the end of March; do
21· ·you remember that e-mail?
22· · · · · · ·MR. SMITH:· Objection.
23· · · · · · ·You can answer, if you know.


                                                          800.211.DEPO (3376)
                                                          EsquireSolutions.com
                                                                             YVer1f
Case 1:19-cv-00109-SM Document 48-40 Filed 05/18/20 Page 50 of 53




                           In the Matter Of:

         ANDERSON vs TRUSTEES OF DARTMOUTH
                                1:19-cv-109-SM




                      KATHARINE STRONG

                          December 20, 2019

                                Volume 2
          Case 1:19-cv-00109-SM Document 48-40 Filed 05/18/20 Page 51 of 53

      KATHARINE STRONG· Volume 2                                    December 20, 2019
      ANDERSON vs TRUSTEES OF DARTMOUTH                                           176

·1·   · · · · · · · ·UNITED STATES DISTRICT COURT
· ·   · · · · · · · · DISTRICT OF NEW HAMPSHIRE
·2·   ·________________________________
· ·   ·MARK ANDERSON,· · · · · · · · · )
·3·   · · · · · ·Plaintiff,· · · · · · )
· ·   · · · · · · · · · · · · · · · · ·)· ·Civil Action No.
·4·   ·V.· · · · · · · · · · · · · · · )· · 1:19-cv-109-SM
· ·   · · · · · · · · · · · · · · · · ·)
·5·   ·TRUSTEES OF DARTMOUTH COLLEGE,· )
· ·   · · · · · ·Defendant.· · · · · · )
·6·   ·________________________________)

·7·   ·   ·   ·   ·   ·   ·   ·   ·   ·   · · · ·VOLUME 2
· ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·CONTINUED DEPOSITION
·8·   ·   ·   ·   ·   ·   ·   ·   ·   ·   · · · · - of -
· ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   · ·KATHARINE STRONG
·9
· ·   ·   ·   ·   taken on Friday, December 20, 2019, at
10·   ·   ·   ·   Hanover Inn Dartmouth, Two East Wheelock
· ·   ·   ·   ·   Street, Hanover, New Hampshire,
11·   ·   ·   ·   commencing at 1:35 p.m.

12· ·APPEARANCES:

13· ·ON BEHALF OF THE PLAINTIFF:

14·   · · ·MARK ANDERSON, PRO SE
· ·   · · ·(Via Videoconference)
15
· ·   ·ON BEHALF OF THE DEFENDANT:
16
· ·   ·   ·   ·SHAPLEIGH SMITH, JR., ESQUIRE
17·   ·   ·   ·Dinse P.C.
· ·   ·   ·   ·209 Battery Street, P.O. Box 988
18·   ·   ·   ·Burlington, Vermont 05402-0988
· ·   ·   ·   ·(802) 864-5751 | ssmith@dinse.com
19
· ·   ·   ·   ·DANA SCADUTO, ESQUIRE
20·   ·   ·   ·Dartmouth College
· ·   ·   ·   ·Office of the General Counsel
21·   ·   ·   ·63 South Main Street, Suite 301
· ·   ·   ·   ·Hanover, New Hampshire 03755
22·   ·   ·   ·(603) 646-2444 | dana.scaduto@dartmouth.edu

23· ·ALSO PRESENT:· ELIZABETH EWING (Via Videoconference)

24

25· ·COURT REPORTER:· KAREN L. WRIGHT, RPR, CRR


                                                                  800.211.DEPO (3376)
                                                                  EsquireSolutions.com
       Case 1:19-cv-00109-SM Document 48-40 Filed 05/18/20 Page 52 of 53

     KATHARINE STRONG· Volume 2                              December 20, 2019
     ANDERSON vs TRUSTEES OF DARTMOUTH                                     177

·1· · · · · · · · · · · · · I N D E X
·2· ·KATHARINE STRONG· · · · · · · · · · · · · · · · · ·PAGE
·3· ·CONTINUED EXAMINATION BY MR. ANDERSON· · · · · · · ·178
·4
·5· · · · · · · · · · · ·E X H I B I T S
·6· ·EXHIBIT· · ·DESCRIPTION· · · · · · · · · · · · · · PAGE
·7
·8· ·(None offered.)
·9
10· · · · · · · · · · · · ·*· *· *· *            *
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25


                                                           800.211.DEPO (3376)
                                                           EsquireSolutions.com
                                                                              YVer1f
      Case 1:19-cv-00109-SM Document 48-40 Filed 05/18/20 Page 53 of 53

   KATHARINE STRONG· Volume 2                               December 20, 2019
   ANDERSON vs TRUSTEES OF DARTMOUTH                                      261

·1· ·resulted in a pattern of behavior to which the college
·2· ·is responding.
·3· · · ·Q.· ·Okay.· But are there any cases where the
·4· ·further -- the subsequent action was not deemed to be
·5· ·worthy of imposing the sanction upon the student but
·6· ·the prior action was?
·7· · · · · · MR. SMITH:· Objection.
·8· · · ·Q.· ·BY MR. ANDERSON:· As was in my case.
·9· · · ·A.· ·That is a mischaracterization of your case, so
10· ·I cannot answer that question.
11· · · ·Q.· ·In what way?
12· · · ·A.· ·You contacted the other person in May.· That
13· ·the committee did not find you responsible for a
14· ·violation of Standard VI does not mean that the
15· ·committee did not believe that you had contacted the
16· ·other student in a manner similar to what you had done
17· ·before, where you had been told to stop contacting, you
18· ·continued to contact, now you've got a protective order
19· ·and you make contact.· That is a pattern of behavior.
20· · · · · · The Standard VI is whether or not there was a
21· ·violation of law.· The committee did not make a
22· ·determination of that.· But the Standard II is about
23· ·the entire pattern, not just the report from March.
24· · · · · · And so what you have described and are asking
25· ·me to answer does not characterize your case.


                                                          800.211.DEPO (3376)
                                                          EsquireSolutions.com
                                                                             YVer1f
